    Case
WARREN K. 17-12870
          WATTERSDoc 105-9 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 9 Page 1 of 2 3/13/2006


  1                                                     I   APPEARANCES CONTINUED:
  2                                                     2
  3         CIVIL DISTRICT COURT                        3    MONTGOMERY, BARNETT, BROWN, READ, HAMMOND &
  4        FOR THE PARISH OF ORLEANS                    4    MINTZ, L.L.P.
  5         STATE OF LOUISIANA                          5    (BY: ELIZABETH H. RYAN, ESQ.)
  6                                                     6    3200 Energy Centre
  7                                                     7    1100 Poydras Street
  8   LINDWARD FREIvUN and his        NO. 2001-06848    8    New Orleans, Louisiana 70163-3200
  9   wife, GAIL ROLLAND FREMIN                         9       Attorney For Pflueger Electric and
 10                    DIVISION “E”                    10       Eagle, Inc.
 11   VERSUS                                           11
 12                SECTION “7”                         12    SIMON, PERAGINE, SMiTH & REDFEARN, L.L.P.
 13   ENTERGY NEW ORLEANS, INC.,                       13    (BY: DOUGLAS R. KINLER, ESQ.)
 14   et al.                                           14    30th Floor, Energy Centre
 15                                                    15    llooPoydrasStreet
 16                                                    16    New Orleans, Louisiana 70163-3000
 17                                                    17       Attorney For McCarty Corporation
 18         Deposition of WARREN K. WATrERS, 2100      18
 19   St. Charles Avenue, Apartment 7D, New Orleans,   19    RABALMS, HANNA & HEBERT
 20   Louisiana 70130, given at the offices of         20    (BY: MELVIN A. EIDEN, ESQ.)
 21   BERNARD, CASSISA, ELLIOTT&DAWS, 1615             21    Suite 210
 22   Metairie Road, Metairie, Louisiana 70005, on     22    701 Robley Drive
 23   Monday, March 13th, 2006.                        23    Lafayette, Louisiana 70503
 24                                                    24        Attorney For fischbach & Moore
 25                                                    25    (Present telephonically)
                         Page 1                                                      Page 3



                                                            APPEARANCES CONTINUED:
  2   APPEARANCES:                                      2
  3                                                     3    GALLOWAY, JOHNSON, TOMPKINS, BURR & SMiTh
  4                                                     4    (BY: KIM ANDERSON, ESQ.)
  5     ROUSSEL & ROUSSEL                               5    4040 One Shell Square
  6     (BY: STEVEN M. JUPITER, ESQ.)                   6    701 Poydras Street
  7     1710 Cannes Drive                               7    New Orleans, Louisiana 70139
  8     LaPlace, Louisiana 70068                        8        Attorney For Walter 3. Barnes
  9        Attorney For Plaintiffs                      9        Electric
 10                                                    10    (Present telephonically)
 11                                                    11
 12    SCOTT BROWN, ESQ.                               12    BERNARD, CASSISA, ELLIOTT & DAVIS
 13    Second floor                                    13    (BY: CAROLINE D. ELLIOTT, ESQ.)
 14    446 North Boulevard                             14    1615 Metairie Road
 15    Baton Rouge, Louisiana 70802                    15    Post Office Box 55490
 16       Attorney For Entergy                         16    Metairie, Louisiana 70055-5490
 17                                                    17       Attorney For Whitney Holding Company
 18                                                    18       t7k’a Peter Kiewit Sons & Company
 19    BERNARD, CASSISA, ELLIOTT & DAVIS               19
 20    (BY: WILLIAM L. BROCKMAN, ESQ.)                 20    McGLNCFmY STAFFORD, PLLC
 21    1615 MetairieRoad                               21    (BY: ERIN FURY PARKINSON, ESQ.)
 22    Post Office Box 55490                           22    643 Magazine Street
 23    Metairie, Louisiana 70055-5490                  23    New Orleans, Louisiana 70130
 24       Attorney For Reilly-Benton, Inc.             24       Attorney For American Cyananñd
 25                                                    25
                         Page 2                                                      Page 4


JOHNS PENDLETON COURT REPORTERS
                                                                                                       $00 562-1285
    Case
WARREN    17-12870 Doc 105-9 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 9 Page 2 of 23/13/2006
       K. WATTERS


        A.    Probably the first one.                    1          MR. BALHOfF:
  2      Q.   The  first one. Waterford I and II?        2            We’re operating under a rule --



  3      A. Probably.                                    3        I don’t consider any such thing as a
  4      Q. Do you recall anything about that bid        4        Johnny Johnson rule.
  5   process for the Waterford I and II jobs?           5            But we are operating under a nile
  6      A. It would have been the same process          6        stated by Judge Madeleine Landrieu in
  7   of the bidders receiving plans and                 7        this case to limit depositions in a
  8   specifications and estimating the cost of the      8        certain way which the rule does not
  9   material and labor and bidding.                    9        say, I don’t believe, provide
 10      Q. Would that have involved Would
                                       --               10        depositions just so the record is
 11   they have listed the types of products            11        clear.
 12   specifically by brand name that they were going   12          MR. JUPITER:
 13   to use on the job? Reilly-Benton.                 13            That clears up the record.
 14      A. More than likely. It would have been        14          MR. BROCKMAN:
 15   by the specification or the generic name.         15            I’m not acquainted with that
 16   Calcium silicate, for example.                    16        provision either. I don’t mind bridge
 17      Q. Do you know at what point in time           17        questions, but he has been asked about
 18   calcium silicate no longer contained asbestos?    18        that particular issue on a number of
 19      A. Pm thinking of Kaylo specifically.          19        occasions.
 20      Q. My question is not limited to Kayio.        20          MR. JUPITER:
 21   If you know just in general.                      21            If you would tell me what
 22      A. I would say in general the early            22        deposition he said it in or what his
 23   ‘70s.                                             23        testimony was, I’m fine, we can move
 24      Q. But specifically with Kaylo?                24        on. I don’t know the answer to that
 25      A. Early ‘70s.                                 25        question.
                           Page 21                                                 Page 23




  1     Q. Is there a point in time when                                The depositions that I reviewed,
  2   Reilly-Benton ceased, stopped using asbestos       2          I did not see any information
  3   containing materials?                              3          regarding when Reilly-Benton stopped
  4           MR. BROCKMAN:                              4          using asbestos products.
  5             Objection. Beyond the scope.             5            MR. BROCKMAN:
  6         And objection because it violates the        6              We’ve also responded to that in
  7         Johnson rule. H&s been asked about           7          discovery in this and many other cases
  $         that a number of times.                      $          with Ivir. Roussel.
  9           MR JUPITER:                                9              The general answer is simply that
 10             The Johnson rule We’re going
                                --                      10          about the same time that OSHA
 11         to talk about the Johnson rule. And I       11          promulgated rules and regulations
 12         don’t want to spend all day going over      12         pertaining to the use of asbestos
 13         Mr. Watters’ deposition testimony that      13          containing materials which was around
 14        he’s given in previous cases.                14          1972, around that time is when
 15             I want a little leeway to ask him       15          Reilly-Benton ceased using asbestos or
 16         questions. You didn’t provide any           16          selling asbestos containing
 17         depositions of Warren Watters to me.        17         materials.
 18           MR. BROCKMAN:                             18            MR. JUPITER:
 19             I wasn’t asked to.                      19             I appreciate that.
 20           MR. JUPITER:                              20   BY MR. JUPITER:
 21             That’s part of the Johnny Johnson       21      Q. You heard your attorney’s response.
 22        rule. If you’re going to invoke the          22   Is that your understanding? Reilly-Benton
 23        Johnny Johnson nile, you’re supposed         23   ceased using asbestos materials --



 24        to provide the depositions to all            24      A. That sounds correct.
 25        counsel.                                     25      Q. Let me finish my question.
                           Page 22                                                 Page 24



JOHNS PENDLETON COURT REPORTERS                                                                         800 562-1285
